Citation Nr: 1443392	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-05 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than September 23, 2008 for the addition of the Veteran's spouse, M.D.P., and stepson, J.D., as dependents.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran & R.T.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

The Veteran had active service from April 1985 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran had a common law marriage with his current spouse, M.D.P., beginning in October 2002, and had a marriage ceremony in December 2004. 

2.  The Veteran's claim to add M.D.P. and her son, J.D., as dependents was received on September 23, 2008, more than a year after their marriage.

3.  The Veteran did not inform VA of his marriage to M.D.P. at any time prior to the receipt of his September 2008 claim.

4.  October 1, 2008, is the first day of the calendar month following receipt of the Veteran's September 2008 claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than September 23, 2008 for the addition of the Veteran's spouse, M.D.P., and stepson, J.D., as dependents, have not been met.  38 U.S.C.A. §§ 1115, 5110(f), 5111 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied by way of letter dated in July 2010 and in letters to the Veteran dated thereafter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran requested a hearing before the Board.  The requested hearing was conducted in March 2012 by the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the March 2012 hearing, the undersigned VLJ fully explained the issue involved.  See March 2012 Board transcript, page 2.  Also, the VLJ asked questions to clarify the evidence of record and asked the Veteran if he had any additional information to submit.  Id. at page 12.  The Veteran was represented at the hearing by a representative of the Paralyzed Veterans of America.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43  (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Entitlement to an Effective Date Earlier than September 23, 2008 for the Addition of the Veteran's Spouse, M.D.P., and Stepson, J.D., as Dependents

The Veteran is seeking an effective date earlier than September 23, 2008 for the addition of his spouse, M.D.P. and stepson, J.D., as dependents.

Applicable Laws

The effective date for additional compensation for dependents is the latest of the following: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b). 

If evidence of the Veteran's marriage or the birth/adoption of a child is received within one year of the event, the "date of claim" will be the date of that event; otherwise, the "date of claim" will be the date VA received notice of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1). 

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The state of Oklahoma recognizes common-law marriages as valid.  The party asserting a common law marriage must prove the following elements: (1) an actual and mutual agreement between the spouses to be husband and wife; (2) a permanent relationship; (3) an exclusive relationship; (4) cohabitation as man and wife; and (5) the parties to the marriage must hold themselves out publicly as husband and wife.  These elements must be established by "clear and convincing" evidence.

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived.  38 C.F.R. § 3.205(a)(6).

Facts

The Veteran was originally granted service connection compensation in February 1992, with an effective date of May 1991.  At that time, his disability compensation reflected no dependents.  In June 1991, the Veteran submitted evidence of a spouse, T.P., and child, J.P., and in May 1992, his compensation was amended to reflect two dependents, effective June 1991.  In September 1993, the Veteran requested that an additional child, B.P., be added as a dependent.  In December 1994, B.P. was also added as a dependent, effective December 1994.  

The Veteran divorced T.P. in December 1995 and in May 1996, T.P. was removed as a dependent, effective January 1996, and an apportionment established for his two dependent children.  

The record indicates that in September 1998, the Veteran submitted a Declaration of Status of Dependents form, indicating that he had married K.W., in July 1998, and that he had six stepchildren, in addition to the two children already of record.  He sent a fax of his marriage license to K.W. in September 1998.  In November 1998, K.W. was established as the Veteran's spouse and six additional dependent stepchildren were added, effective August 1998.  

In November 2000, the RO sent the Veteran a letter indicating that July 1998 was the last time there was confirmation of the Veteran's dependent status and that the RO was planning to reduce his benefits.  The following month, December 2000, the Veteran submitted a Declaration of Status of Dependents, indicating that he had divorced K.W. in March 2000 and only had two dependent children; however, the Veteran included a remark indicating that although he and K.W. divorced, they had reconciled and continued their marriage under common law.  The Veteran stated that the six stepchildren were no longer living with them.

A Report of Contact dated November 2001 indicates that the Veteran was called to obtain the date that the six stepchildren were no longer considered dependents, however, the Veteran did not answer the call.  The RO indicated that the Veteran's wife, K.W., and six stepchildren were being removed as dependents.  

In November 2001, the Veteran was notified that K.W. and six children were removed, effective April 2000, and as a result, the Veteran had been overpaid.  The Veteran was asked to clarify the date the six stepchildren left his home and to indicate whether he remarried K.W. or if he was in a common law marriage.  

In March 2002, the Veteran was notified that he failed to send information related to his common law marriage and as a result, his claim to add K.W. again as a dependent was denied.  

The Veteran's representative submitted a statement in March 2002, indicating that the Veteran remarried his former spouse, K.W., and would like her added again as a dependent.  The Veteran also submitted a statement, received in March 2002, asserting that after the divorce from K.W. in March 2000, he lived with K.W. from April 2000 to March 2002.  He submitted a Marriage License indicating that he remarried K.W. by ceremony in February 2001.  

In April 2002, K.W. was added again as a dependent spouse, effective March 2001.  

In a Report of Contact dated September 23, 2008, it was noted that the Veteran informed the RO that he divorced K.W. in October 2002, and started a common law marriage with M.D. in December 2002.  The Veteran requested that K.W. be removed as his dependent and that M.D. and his stepson, J.D., be added as dependents.  

In September 2008, the Veteran was notified that K.W. was removed as a dependent, effective November 2002, based on the phone conversation dated September 23, 2008.  The Veteran was notified that this adjustment resulted in an overpayment.  The Veteran was then informed that before M.D. and J.D. could be considered as dependents, additional evidence was necessary.  The Veteran was informed that he had one year to submit the evidence.  

In September 2009, the Veteran submitted evidence regarding his current relationship with M.D.  He noted that they had started living together as husband and wife at the conclusion of their divorces from former spouses.  He also submitted a Divorce Decree, proving that he had divorced K.W. in October 2002.  The Veteran submitted sufficient evidence of a common law marriage with M.D., which began in October 2002.  Additionally, the Veteran submitted a Marriage License indicating he married M.D. (now M.D.P.) in a December 2004 ceremony.  

In August 2010, the Veteran was notified that his spouse, M.D.P., and one stepson, J.D., were added as dependents, effective September 23, 2008, the date the Veteran notified the RO of his marriage to M.D.P.  The Veteran was notified that in order to have added his spouse and stepson at an earlier date, he would have had to notify the RO of his marriage within one year of the date his common law marriage began, or within one year of his ceremonial marriage.  

The Veteran's representative submitted a statement in October 2010 requesting an earlier effective date for the addition of M.D.P. and J.D. as dependents, indicating that the Veteran submitted evidence to establish dependency in July 2002.  

The Veteran has since argued that his increased compensation for a dependent spouse and stepson should be effective in 2002.  The Veteran has asserted that the RO lost paperwork pertaining to the Veteran's marriages and divorces, beginning in the year 2000.

Analysis

Commencement of the Veteran's award occurred prior to his marriage to M.D.P., as he was married to T.P. at the time of that award in 1992.  The date of the Veteran's common law marriage to M.D.P., October 2002, is the date dependency arose.  The Veteran informed VA of his change in marital status on September 23, 2008.  Of these relevant dates, September 23, 2008, is the latest.

If the Veteran had informed VA of his marriage to M.D.P. at any time within one year of October 2002, the date of claim would have been the date of their marriage.  See 38 C.F.R. § 3.401(b)(1); see also 38 C.F.R. § 3.204(a) (accepting the Veteran's statement as proof of marriage).  In this case, however, the Veteran did not inform the VA prior to October 2003.  Instead, his claim was received in September 2008, almost five years later.  As such, the one-year time period had lapsed.  Thus, the special provisions of 38 C.F.R. § 3.401(b)(1) do not apply.  Therefore, the date of claim became the date that notice of the Veteran's marriage to M.D.P. was received, September 23, 2008.  As such, an award earlier than September 23, 2008, for dependent spouse and stepson benefits, is prohibited.

The Board notes that the Veteran has asserted that he submitted paperwork for dependency as early as the year 2000.  Additionally, the Veteran has asserted that the effective date for adding his current spouse and dependent stepson should be July 2002.  See February 2011 VA Form 9.  However, the Veteran did not divorce K.W. until October 2002, did not notify the RO of his common law marriage to M.D.P. until September 2008, and did not submit evidence supporting the existence of his common law marriage to M.D.P. until September 2009.  There is no indication that paperwork was lost or misfiled.  Additionally, the Veteran was notified on multiple occasions from April 2002 to April 2008 that he should notify the VA of any change in dependents, but he did not do so.  See April 2002, April 2008, and December 2008 letters.  

Finally, increases to the amount of monetary benefits paid will be made on the first day of the calendar month following the month in which the award or increased award became effective, but not before.  See 38 U.S.C.A. § 5111(a).  Since the Veteran's claim was received on September 23, 2008, the increase reflecting the addition of a dependent spouse and stepson properly took effect on October 1, 2008.  Therefore, an earlier effective date for the addition of the Veteran's spouse, M.D.P. and stepson, J.D., as dependents, is not warranted.



ORDER

Entitlement to an effective date earlier than September 23, 2008 for the addition of the Veteran's spouse, M.P.D., and stepson, J.D., as dependents, is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


